Citation Nr: 0416398	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-22 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected loss of feeling to the lower lip due to 
nerve damage.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the RO that 
granted service connection and assigned a 10 percent rating 
for the loss of feeling in the right lower lip due to nerve 
damage, effective on March 26, 1999.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected loss of feeling to right lower lip 
due to nerve damage is shown to be manifested by facial 
dysesthesias, pain in the jaw and loss of sensitivity in the 
gum and teeth and productive of a disability picture that 
more nearly approximates that of severe incomplete paralysis.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating but 
not more for the service-connected loss of feeling to right 
lower lip due to nerve damage have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.120, 4.124a including Diagnostic Code 8205 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matter - Veterans Claims Assistance Act 
(2000)

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussion in the 
Rating Decision, Statement of the Case (SOC), and in a letter 
sent to the veteran in October 2002, the RO provided the 
veteran with notice about VCAA including the evidence needed 
to substantiate a claim.  

In the October 2002 letter, the RO generally informed the 
veteran of what information or evidence was needed from him 
and what the RO would do to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, VA has already given section 5103(a) notice and 
issued a decision on a claim, and VA has received a Notice of 
Disagreement that raised a new issue.  Sction 7105(d) 
requires VA to issue a Statement of the Case if the 
disagreement is not resolved.  However, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003 (2003).  

The Board also finds that all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained.  
Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A (West 2002).  


II.	Legal Analysis

The service-connected loss of feeling to the right lower lip 
due to nerve damage is currently evaluated as 10 percent 
disabling, under the provisions of 38 C.F.R. § 4.124a 
including Diagnostic Code 8205 (2003).  He essentially 
contends that his cranial nerve condition has increased in 
severity.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The provisions of 38 C.F.R. § 4.120 provide, in pertinent 
part, that neurological conditions are ordinarily to be rated 
in proportion to the impairment of motor or sensory function.  
Among other factors, complete or partial loss of use of one 
or more extremities is to be considered.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.  

Under the pertinent rating codes for paralysis of the cranial 
nerves, a 10 percent evaluation is warranted for incomplete 
moderate paralysis; a 30 percent evaluation is warranted for 
incomplete severe paralysis; and a 50 percent evaluation is 
warranted for complete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2003).  

The Board notes that a March 2002 VA medical examination 
report noted that the veteran had no feeling at his right 
lower lip, no feeling at the right buccal and lingual 
gingival, and normal feeling to the right tongue.  The 
examiner attributed this condition to the damage of the right 
alveolar nerve, which was injured during the extraction of 
the veteran's right manidbular third molar.  The examiner 
stated that the veteran's paresthesia was expected to be 
permanent due to the fact that it had persisted for longer 
than one year from the time of surgery.  Regeneration of the 
damaged nerve was not expected to return.  

Additionally, a January 2003 VA medical examination report 
showed that, although the movements of the face, tongue and 
palate were symmetric, a light touch test was interpreted 
with some hesitation over the right jaw.  The examiner 
concluded that the veteran suffers from right lower facial 
dysesthesias.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

In review of the evidence discussed hereinabove, the Board 
finds that the veteran's loss of feeling to right lower lip 
and facial area due to nerve damage more closely approximates 
the criteria set forth under the provisions of Diagnostic 
Code 8205, for a 30 percent rating.  

In essence, the Board finds that the veteran's current 
condition of dysesthesias is severe enough to warrant a 
higher evaluation.  The veteran experiences no feeling in the 
right lower lip or in the right buccal and lingual gingival.  
This permanent condition causes the veteran to dribble from 
his lip and, by his reports, interferes with his speech.  
Thus the benefit sought on appeal is granted.  

The evidence, in this regard, does not demonstrate that the 
service-connected loss of feeling to right lower lip due to 
nerve damage had resulted in a disability picture consistent 
with a finding of complete paralysis.  The evidence shows in 
this regard that the veteran did not experience complete 
paralysis of the right tongue, nor were the movements of his 
face, tongue, or palate asymmetrical.  

Therefore, the Board concludes, after considering the March 
2002 and January 2003 VA medical examination reports, that 
the veteran's service-connected loss of feeling to right 
lower lip due to nerve damage is shown by the evidence of 
record to warrant a 30 percent rating, but not higher, under 
the applicable rating criteria.  



ORDER

An increased rating of 30 percent for service-connected 
disability manifested by loss of feeling to right lower lip 
due to nerve damage is granted, subject to the regulations 
applicable to the payment of VA monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



